AO 246 (Rev. 01/14- Fresno) Probation Order Under 18 U.S.C. § 3607


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Eastern District of California

          UNITED STATES OF AMERICA,                                        )
                     v.                                                    )
                                                                           ) Case No. 6:18-PO-00176 JDP
                       JOSHUA REMP                                         )
                                                                           )
                            Defendant                                      )



                                                 ORDER TO PAY
                                   PROBATION PURSUANT TO A DEFERRED JUDGMENT
                                        AGREEMENT BETWEEN THE PARTIES

         The defendant having been found guilty of an offense under 36 CFR 2.35(B)(2), and pursuant to an agreement
between the Government and the Defendant,
         IT IS ORDERED: The defendant is placed on unsupervised probation as provided in the agreement between the
parties for a period of 12 months, without a judgment of conviction first being entered. The defendant must comply with
the standard conditions of probation set forth in this order, and the following conditions found on page two:
1. The defendant's probation shall be unsupervised by the probation office.
2. The defendant is ordered to obey all federal, state, and local laws.
3. The defendant shall notify the court and, if represented by counsel, your counsel of any change of address and
    contact number.
4. The defendant shall advise the court and the government officer within seven days of being cited or arrested for any
alleged violation of law. If represented, the defendant shall provide such notice through counsel.




Date:             10/3/2018                                                            /s/ Jeremy D. Peterson
                                                                                   JEREMY D. PETERSON
                                                                                  United States Magistrate Judge
 AO 246 (Rev. 01/14) Probation Order Under 18 U.S.C. § 3607 (Page 2)


                                                            Conditions of Probation

While on probation, you must also:


    1. The defendant shall pay a fine of $560.00, a processing fee of $30.00, and a special assessment of $10.00 for
       a total financial obligation of $1000.00 to be paid in full by 12/6/2018. Payments shall be made payable to the
       Clerk, U.S.D.C., and mailed to:

         CENTRAL VIOLATIONS BUREAU
         PO Box 71363
         Philadelphia, PA 19176-1363
         1-800-827-2982


    2. The defendant is ordered to personally appear for a probation review hearing on 11/5/2019, at 10:00 am
       before U.S. Magistrate Judge Jeremy D. Peterson. Shortly before this hearing, if the defendant has
       successfully complied with the terms of probation, he may request that the probation review hearing be
       vacated, and that his term of probation be immediately terminated. If represented, the defendant shall make
       any such request through counsel.
